Citation Nr: 0104691	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active duty for training from April 1970 to 
September 1970 and active service from October 1971 to March 
1973.  He served in Vietnam from April 1972 to August 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

Service connection for a nervous condition, including PTSD, 
was denied in a February 1987 rating decision.  The veteran 
was informed of this determination in May 1987.  In January 
1988, which was within the one-year appellate period, the 
veteran submitted a VA Form 21-4138 (Statement in Support of 
Claim), in which he stated that he wanted to reopen his claim 
for service connection for PTSD.  The RO did not view this 
statement as a notice of disagreement as to its earlier 
denial but, rather, in July 1988, sent the veteran a letter, 
in which he was informed that his service medical records 
showed no treatment for PTSD.  In response to this 
correspondence, the veteran submitted another VA Form 21-
4138, received by the RO in October 1988, in which he filed 
his notice of disagreement.  The RO then provided the veteran 
with a statement of the case as to entitlement to service 
connection for PTSD, in November 1988.  The veteran did not 
timely file a substantive appeal.  Accordingly, the May 1987 
determination became final in accordance with applicable law.

In May 1990, the RO received the veteran's request to reopen 
his claim for service connection for PTSD.  In a June 1990 
letter to the veteran, the RO informed the veteran that 
service connection had been denied in May 1987, that he had 
one year from that date to file an appeal, and that, as such, 
new and material evidence was required to reopen his claim.  
Specifically, he was informed that he needed to submit 
evidence showing that he had PTSD.  The veteran then filed a 
notice of disagreement, which was received by the RO in 
August 1990.  The RO did not provide the veteran with a 
statement of the case.  

In January 1992, the RO received another request from the 
veteran as to reopening his claim for service connection for 
PTSD.  In a December 1992 letter to the veteran, the RO again 
informed the veteran that new and material evidence was 
required to reopen his claim.  Again, he was specifically 
informed that he needed to submit evidence showing that he 
had PTSD.  The veteran again filed a notice of disagreement, 
in July 1993, and in December 1993, the RO provided the 
veteran with a statement of the case, as to new and material 
evidence.  The veteran did not timely file a substantive 
appeal.

In March 1998, the RO received another request from the 
veteran as to reopening his claim for service connection for 
PTSD, which it denied on the merits in a November 1998 rating 
decision.  The veteran then perfected this appeal.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was last 
denied by the RO in December 1992.

2.  Evidence received since December 1992 consists of VA 
treatment records.  In effect, the state of the record has 
been so supplemented with evidence that bears directly and 
substantially upon the issue of entitlement to service 
connection

3.  The record now reflects a clinical diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1992 letter that 
denied service connection for PTSD is new and material.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).

2.  The veteran's claim for entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (2000).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a finally-denied claim, the 
Board must review all of the evidence of record before it to 
determine whether the claim should be reopened and 
readjudicated.  See Evans v. Brown, 9 Vet. App. 273 (1996); 
Glynn v. Brown, 6 Vet. App. 523 (1994).  For purposes of 
determining whether new and material evidence has been 
presented, the evidence of record prior and subsequent to the 
last final decision is reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§  1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

II.  Factual Background

When the RO considered the veteran's claim in December 1992, 
the pertinent evidence of record consisted of the veteran's 
service records, including service medical records, and VA 
treatment records (dated from October 1985 to March 1992).

The veteran's service records are negative for any combat 
awards, although the veteran did serve in the Republic of 
Vietnam, from April 1972 to August 1972, and earned the 
National Defense Service Medal and the Vietnam Service Medal 
with one star.  The veteran's military occupational specialty 
had been machine gunner.  The veteran's service medical 
records are negative for any diagnosis or treatment of a 
psychosis or other mental disorder, including PTSD.

The veteran's VA treatment records document treatment 
received for, in pertinent part, an antisocial personality 
disorder, alcohol abuse, and atypical psychosis.  These 
records are negative for a diagnosis of PTSD.

Subsequent to December 1992, the record has been supplemented 
with additional service records, VA treatment records (dated 
from February 1993 to April 2000), and the veteran's 
testimony at his May 2000 RO hearing.

The additional service records detail the veteran's various 
duty assignments while in the service and show that the 
veteran served in Vietnam.  These records do not conclusively 
show that the veteran engaged in combat.

The VA treatment records document treatment received for, in 
pertinent part, polysubstance abuse, substance dependence, an 
antisocial type personality disorder, major depression, and 
an adjustment disorder with depressed mood.  A November 1997 
inpatient record reflects a provisional diagnosis of PTSD, 
although PTSD was not listed upon discharge the following 
month.  Infectious disease clinic notes, dated in 1999 and 
2000, list PTSD as one of the veteran's problems, as well as 
HIV infection.

At his May 2000 RO hearing, the veteran testified that he had 
first been told that he had PTSD in February 1992.  
(Transcript (T.) at 2).  The second time he had been told he 
had PTSD was in November 1997, when he had been diagnosed as 
such.  Id.  When asked if he presently received treatment for 
PTSD, the veteran responded in the negative, but he had just 
been in a psychiatric ward two weeks before because he had 
started having problems.  Id.  The veteran stated that the 
record did, indeed, show a diagnosis of PTSD, in November 
1997 and in the infectious clinic notes.  (T. at 13).  

III.  Analysis

When the RO considered and denied the veteran's claim in 
December 1992, it did so on the basis that no new and 
material evidence had been submitted that reflected a 
diagnosis of PTSD.  Subsequently, the record was supplemented 
with just such evidence, i.e., VA treatment records dated in 
November 1997 and from 1999 to 2000.  Given the presumption 
of credibility afforded evidence presented in an attempt to 
reopen a previously denied claim, the Board finds this 
additional evidence to be new and material evidence.  See 
Justus v. Principi, supra; see also 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Specifically, the veteran's VA treatment records (dated in 
November 1997 and from 1999 to 2000) are new to the evidence 
of record, in that they were not before the RO in December 
1992.  As to materiality, these records relate directly to 
the specific matter currently under consideration, 
entitlement to service connection for PTSD, given the RO's 
reasons and bases for its denial.  In December 1992, the 
record did not contain any clinical diagnosis of PTSD.  Here, 
though, these additional VA treatment records reflect such a 
diagnosis.  Admittedly, the diagnosis of PTSD in November 
1997 was provisional and not reiterated upon discharge, and 
the infectious clinic notes simply reflect the veteran's 
history of PTSD, but nonetheless, the record does, indeed, 
now contain a medical diagnosis of PTSD.  As such, these 
additional VA treatment records must be considered in order 
to fairly decide the merits of the veteran's claim.  See 
38 C.F.R. § 3.156(a).  Therefore, the veteran's claim is 
reopened.

The Board has disposed of one aspect of this claim on the 
basis of whether new and material evidence has been 
submitted, as allowed by law, in contrast to the RO's 
consideration on the merits.  See Barnett v. Brown, 83 F.3d. 
1380; Green v. Brown, 4 Vet. App. 382.  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the 
submission of VA treatment records that reflect a diagnosis 
of PTSD and the reopening of the veteran's claim for service 
connection, the Board finds that the veteran has been 
adequately informed of the evidence required in this case and 
afforded an opportunity to respond.  


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for entitlement to service connection for 
PTSD, the claim is reopened.


REMAND

Although the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD, as the record now 
reflects a diagnosis of PTSD, the Board reiterates that the 
clinical evidence of record also reflects numerous other 
pertinent diagnoses, including polysubstance abuse, substance 
dependence, antisocial type personality disorder, major 
depression, and adjustment disorder with depressed mood.  The 
clinical evidence of record also shows that the veteran is 
HIV positive.  Further, with respect to the diagnosis of 
PTSD, as noted in the decision above, it is a provisional and 
historical diagnosis at most and in no way reflects a 
clinical discussion as to the relationship, if any, between 
the veteran's reported stressors and reported symptomatology.  
Such a clinical discussion is necessary prior to a decision 
on the merits of the issue of entitlement to service 
connection for PTSD.  38 C.F.R. § 3.304(f) (2000).  Now that 
the claim has been reopened, it is appropriate for the RO to 
consider the relative weight and credibility of the evidence 
on initial de novo review.  Justus, supra.

Additionally, were a clinical diagnosis of PTSD to be 
confirmed upon further evidentiary development, the RO would 
then be required to attempt to verify those stressors 
reported by the veteran, as they related to the veteran's 
PTSD.  Gaines v. West, 11 Vet. App. 353 (1998).  

Therefore, in light of the above, the issue of entitlement to 
service connection for PTSD will not be decided, pending a 
REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any mental health 
treatment reports, not already contained 
in the claims file, VA or private, 
inpatient or outpatient, should be 
obtained by the RO and incorporated into 
the claims file.

2.  A VA PTSD examination should be 
scheduled and conducted by a board of two 
psychiatrists/psychologists, in order to 
determine the nature of the veteran's 
mental disorder.  All suggested tests 
should be conducted, and all findings 
should be recorded in detail.  The 
examiners should also elicit a detailed 
stressor statement from the veteran, as 
to his experiences in Vietnam.  The 
veteran's claims folder and a copy of 
this remand must be made available to the 
examiners for review prior to 
examination.

Additionally, the examiners should state 
whether their clinical findings support a 
diagnosis of PTSD under either DSM-III or 
DSM-IV criteria and whether the veteran's 
symptomatology is related to events in 
Vietnam (his listed stressors).  The 
examiners should state a rationale for 
any opinion expressed.  Should the 
examiners be unable to express an opinion 
without resort to speculation, they 
should so state.  The complete rationale 
for all opinions expressed should be 
fully explained.

3.  IF the board of two examiners render 
a diagnosis of PTSD, the RO should 
attempt to verify the veteran's reported 
stressors with the U. S. Armed Services 
Center for Unit Records Research (CURR).  
If the RO is informed by CURR that 
additional information is necessary to 
confirm any or all of the veteran's 
reported stressors, the RO should contact 
the veteran for additional details.  Any 
response from the veteran that provides 
additional details should then be 
submitted to CURR.  A reasonable response 
time should be allowed from both CURR and 
the veteran.  The RO must document its 
actions in this respect in the veteran's 
claims file.

4.  The RO should then review the 
veteran's claim for service connection 
for PTSD and consider all pertinent law 
and regulations, in light of the VA PTSD 
examination report and CURR's response, 
if warranted.  

5.  If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of action taken 
on the veteran's claim and the reasons 
and bases for such action.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 



